   Case 2:21-cv-11217-LJM-CI ECF No. 1, PageID.1 Filed 05/25/21 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSEPHINE SLAPPEY,

      Plaintiff,                            Oakland County Circuit Court
                                            Case No: 2021-187679-NO

      -vs-

TARGET CORPORATION,
      Defendant.
                                     /
DREW SLAGER (P72941)
MANCINI SCHREUDER KLINE                     KENNETH P. WILLIAMS (P55790)
P.C.                                        SEGAL MCCAMBRIDGE SINGER
Attorneys for Plaintiff                     & MAHONEY
28225 Mound Road                            Attorney for Defendant
Warren, MI 48092-3498                       29100 Northwestern Hwy., Suite 240
(586) 751-3900 | (586) 751-7203 (fax)       Southfield, MI 48034
dslager@mancini-law.com                     (248) 994-0060 | (248) 994-0061 (fax)
lsloan@mancini-law.com                      kwilliams@smsm.com


                           NOTICE OF REMOVAL

      TO: The United States District Court
          Eastern District of Michigan
          Southern Division

      NOW COMES the Defendant, TARGET CORPORATION, a Minnesota

Corporation, by and through its attorneys, SEGAL McCAMBRIDGE SINGER &

MAHONEY, and hereby removes this action and gives notice to Plaintiff of the

removal of this action from the Circuit Court of the State of Michigan, County of

Oakland, to the United States District Court for the Eastern District of Michigan,

Southern Division, and respectfully shows unto this Court as follows:
   Case 2:21-cv-11217-LJM-CI ECF No. 1, PageID.2 Filed 05/25/21 Page 2 of 5




      1.     That TARGET CORPORATION is the only Defendant in a civil action

brought against it in the Circuit Court for the County of Oakland, State of Michigan,

entitled “JOSEPHINE SLAPPEY, Plaintiff, -vs- TARGET CORPORATION,

Defendant,” Case No: 2021-187679-NO, and that attached hereto are Exhibit 1,

Summons, Complaint and Jury Demand; Exhibit 2, Appearance and Notice of

Appearance, and constitute all process and pleadings served by and upon the parties in

such action; and that no further proceedings have been had therein.

      2.     That the above-captioned action is a civil action over which this Court

has original jurisdiction under the provisions of Title 28, United States Code, Section

1332(a) and is one which may be removed to this Court by the petitioner, defendant

herein, pursuant to the provisions of Title 28, United States Code, Section 1441(a), in

that it is a civil action wherein the plaintiff claims damages in an amount in excess of

$75,000.00, exclusive of interest, costs and attorney fees, by virtue of the claim for

damages due to the injuries to Plaintiff’s back injury claimed to be due to the alleged

incident at the Farmington Hills Target in this case, together with the claim of future

loss of income which she claims arises from the incident in this case.

      3.     That this notice of removal is filed in a timely and proper manner

inasmuch as this notice of removal is filed within one (1) year of the filing of the

lawsuit on April 28, 2021. 28 USC 1446(b)(3).


                                           2
   Case 2:21-cv-11217-LJM-CI ECF No. 1, PageID.3 Filed 05/25/21 Page 3 of 5




       4.     Where the state court rule provides that Plaintiff may not aver a specific

amount for unliquidated damages, the Defendant may remove the case upon receipt of

a paper relating to the amount in controversy by which it is first ascertained that the

case is or has become removable. 28 USC 1446(c)(2)(A)(ii), (3)(A). Michigan is a

state that prohibits a specific amount being demanded for unliquidated damages such

as the injury to plaintiff’s back, pain and suffering and the like. MCR 2.111(B)(2).

       5.     That further, this matter may be removed to federal court on the basis of

diversity of citizenship under Title 28, United States Code, Section 1332(a)(1) in that

plaintiff, JOSEPHINE SLAPPEY, is a resident and citizen of the City of Livonia,

County of Oakland and State of Michigan, and defendant is a Minnesota corporation

with its principal place of business in Minneapolis, Minnesota, and is not a citizen of

the State of Michigan in that it is neither incorporated in, nor has its principal place of

business in, the State of Michigan.

       WHEREFORE, Defendant gives notice that the above action now pending

against it in the Circuit Court of the County of Oakland, State of Michigan is removed

therefrom to this Court.




                                            3
   Case 2:21-cv-11217-LJM-CI ECF No. 1, PageID.4 Filed 05/25/21 Page 4 of 5




                               SEGAL McCAMBRIDGE SINGER &
                               MAHONEY

                               By: /s/ Kenneth P. Williams
                               KENNETH P. WILLIAMS (P55790)
                               Attorney for Defendant
                               29100 Northwestern Hwy., Suite 240
                               Southfield, MI 48034
                               248-994-0060
Dated: May 25, 2021

       NOTICE TO STATE COURT AND COUNSEL OF REMOVAL
DREW SLAGER (P72941)
Attorney for Plaintiff
CLERK OF THE COURT
Oakland County Circuit Court

      PLEASE TAKE NOTICE that the above-captioned cause has been removed
from the Oakland County Circuit Court, State of Michigan, to the United States
District Court for the Eastern District of Michigan, Southern Division, and that
attached hereto is a copy of the Notice of Removal which was duly filed on May 25,
2021, in said Court. The case has been assigned to Federal Judge _________________
                                       21-11217
and is designated as Civil Action No. ______________.

                               SEGAL McCAMBRIDGE SINGER &
                               MAHONEY

                               By: /s/ Kenneth P. Williams
                               KENNETH P. WILLIAMS (P55790)
                               Attorney for Defendant
                               29100 Northwestern Hwy., Suite 240
                               Southfield, MI 48034
                               248-994-0060
Dated: May 25, 2021



                                        4
   Case 2:21-cv-11217-LJM-CI ECF No. 1, PageID.5 Filed 05/25/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 25, 2021, a copy of the foregoing Notice of

Removal was filed and served electronically via the Court’s electronic filing system

(or, to the extent such service could not be accomplished because the recipients are

not yet registered for electronic service, via first-class U.S. Mail, postage prepaid) to

the following parties and counsel:

             DREW SLAGER (P72941)
             MANCINI SCHREUDER KLINE P.C.
             28225 Mound Road
             Warren, MI 48092-3498

             Clerk of the Court
             Oakland County Circuit Court


                                         /s/ Kimberly Ollila




                                           5
